Citation Nr: 0516754	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  99-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right and left ankles with below the knee 
amputation of each.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION
 
The veteran had active service from August 1951 to July 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The case was remanded in 
September 2003 for additional development and now returns to 
the Board for appellate review.    

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting in Des 
Moines, Iowa, in October 2001; a transcript of that hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran is presumed to have been in sound condition 
upon entrance into service. 

3.  There is no competent medical evidence demonstrating that 
degenerative joint disease of the right and left ankles with 
below the knee amputation of each is related to a disease or 
injury which had its onset in, or is otherwise related to, 
service, and arthritis was not manifested within one year of 
service discharge. 

4.  There is no competent medical evidence demonstrating that 
bilateral pes planus is related to a disease or injury which 
had its onset in, or is otherwise related to, service. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right and left ankles 
with below the knee amputation of each was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Bilateral pes planus was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA must specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable RO decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The Board observes that the veteran filed his original claim 
for service connection in January 1997 and the initial 
unfavorable decision was issued in November 1997, prior to 
the enactment of the VCAA.  In Pelegrini II, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, after VCAA notice was 
provided in February 2004, the veteran's claims were 
readjudicated in a February 2005 supplemental statement of 
the case.

In February 2004, the veteran was sent a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration (SSA).  
Such also indicated that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  The 
veteran was advised that he was responsible for providing 
sufficient identifying information for the custodian of any 
records.  The letter further informed him that it was still 
his responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  The veteran was notified that if he 
received any medial treatment from a private facility, he 
should complete and return VA Form 21-4142, Authorization for 
Release of Information to VA, and VA would request such 
records.  He was also asked to identify any VA facilities at 
which he sought treatment and VA would obtain such records.  
The veteran was specifically informed that evidence of a 
current disability and a nexus between such and service was 
necessary to establish service connection.  Moreover, such 
letter requested that the veteran provide any evidence or 
information he may have pertaining to his appeal.

The November 1997 rating decision, as well as the statement 
of the case and supplemental statements of the case, informed 
the veteran of the law regarding service connection and 
notified him that his claims were denied because the evidence 
did not demonstrate that the veteran's claimed conditions 
were aggravated or incurred during active service.  The 
statement of the case and the supplemental statements of the 
case included a recitation of the procedural history of the 
veteran's claims, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and, in the 
February 2005 supplemental statement of the case, VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In such 
documents, the veteran was again advised that the evidence 
failed to show his claimed conditions occurred in or were 
aggravated by service.  

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of the claims decided herein.  Specifically, he 
replied in April 2004 to VA's February 2004 VCAA letter, 
mailed additional evidence, and presented testimony at an 
October 2001 hearing before the undersigned Veterans Law 
Judge.  Therefore, for the foregoing reasons, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  Records from Dr. 
Bonfiglio, Sartori Memorial Hospital, the Iowa City VA 
Medical Center, and the SSA have been associated with the 
claims file.  The Board observes that, in connection with his 
January 1997 claim, the veteran indicated that he was treated 
for feet disorders prior to service by three physicians.  He 
further stated that two such physicians were deceased, but 
Dr. Samuels may be in possession of relevant records.  In 
February 1997 the RO requested such records from Dr. Samuels.  
No response was received and, in August 1997, the veteran 
informed the RO that Dr. Samuels had passed away two years 
previously. 

The Board further observes that the veteran's service medical 
records are not contained in the claims file.  In October 
1997, the veteran was sent a letter indicating that attempts 
to obtain his service medical records were unsuccessful.  He 
was requested to submit any service medical records or any 
other relevant records to the RO.  A Memorandum dated in 
October 1997 indicates that the veteran's service medical 
records could not be located.  Such document stated that all 
procedures had been followed correctly in requesting the 
records, evidence of the efforts to obtain the records was 
documented in the claims file, all efforts to obtain the 
military records had been exhausted, and further efforts 
would be futile.  It was noted that the veteran's service 
medical records had been requested four times between 
February 1997 and July 1997.  In this case, the Board's 
presumption that the veteran's medical records are 
unavailable requires a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Board observes that the veteran indicated on a Request 
for Information Needed to Reconstruct Medical Data form, 
dated in February 1997, that he had not been treated in 
service for his claimed disabilities.  Documentation 
contained in the claims file indicates that based on such 
information, the RO was unable to search alternate records 
sources.  Thereafter, at the veteran's October 2001 Board 
hearing and in an April 2004 statement, he indicated that he 
had, in fact, injured his feet and ankles in a May 1953 Jeep 
accident while serving in Korea.  He stated that he was taken 
to a Field Hospital/aid station where his feet and legs were 
X-rayed and he returned to duty the following day with 
soreness.  However, the Board finds that a remand for an 
additional search of alternate sources would serve no useful 
purpose as the RO made four attempts to obtain the veteran's 
service medical records and concluded that such are 
unavailable.  Moreover, as the veteran was treated at a Field 
Hospital/aid station, any records created in connection with 
such injury would be contained in his unavailable service 
medical records and, as the veteran returned to duty the 
following day, Sick or Morning Reports would not list him as 
being absent from duty.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board finds that a current 
VA examination to determine whether the veteran's claimed 
feet and ankle disabilities are etiologically related to 
service is not necessary to decide the claim.  Any current 
medical opinion linking such disabilities to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  Specifically, there 
are no service medical records contained in the claims file 
for the examiner to consult.  Moreover, the first post-
service record indicating treatment for feet and ankle 
disorders is dated in 1965, approximately 12 years following 
the veteran's discharge.  In addition, no competent medical 
evidence even suggesting such causal connection has been 
submitted or identified by the veteran.  As such, there is no 
competent basis upon which to conclude that claimed feet and 
ankle disabilities are related to service.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

An April 1965 record from Dr. Bonfiglio reveals a diagnosis 
of rigid flat foot, left, with secondary degenerative changes 
in the subtalar and mid tarsal joints.  It was noted that the 
veteran had pain in his left ankle of eight months duration.  
He stated that he was pushing a cart with his left foot, 
after which he had gradual onset of swelling and pain that 
persisted since.  It was also observed that the veteran had 
flat feet all his life and had been treated with insoles 
until he was in the service during the Korean War.  Upon 
examination, the veteran's left ankle and foot had 10 to 15 
degrees limited dorsiflexion and plantar flexion of ankle 
motion.  There was no subtalar motion and only questionable 
motion at the mid-tarsal joint.  The foot was flat.  The 
right foot and ankle were unremarkable aside from flat arch.  
X-rays brought by the veteran showed degenerative changes in 
the subtalar talar-navicular and calcaneal cuboid joint on 
the left.  There was also some similar changes in the talar-
navicular joint on the right.  Dr. Bonfiglio recommended 
triple arthrodesis of the left foot.  

Records from the Sartori Memorial Hospital reflect that in 
May 1965 the veteran had a triple arthrodesis of the left 
foot.  It was noted that he sprained his left ankle six 
months previously at Davis Paint Store and such was still 
swollen and stiff.  He was diagnosed with advanced 
osteoarthritis of the left foot.  X-rays revealed that the 
bones showed demineralization of the distal and proximal ends 
of each.  There was also a fair amount of demineralization 
about the small bones of the tarsus and the arches were 
flattened.  Also in May 1965, it was noted that the veteran 
had severe pes planus all his life and had used arch 
supports.  Approximately nine months previously, he developed 
a painful left foot.  Pes planus was diagnosed and it was 
noted that the veteran had pain on movement of the tarsal 
joints without swelling.  An undated record reflects that the 
veteran had an infected wound of his left foot.  It was noted 
that the veteran had a cast and sutures removed several weeks 
previously.  An August 1965 X-ray of the left foot indicated 
advanced demineralization about the metacarpal phalangeal 
joints.  It was noted that such appeared to have increased 
over the May 1965 films.  The distal phalanges of the toes 
appeared to be atrophied or demineralized markedly.  A record 
indicates that the veteran was admitted for approximately two 
weeks from February 1966 to March 1966.  Such shows a 
complaint of painful right foot, progressive.  A February 
1966 X-ray of the right foot reflected that the bones showed 
some demineralization.  Chronic degenerative joint disease 
was diagnosed.  As such, a triple arthrodesis of the right 
foot was performed in February 1966.  The veteran was 
diagnosed with degenerative changes involving all joints of 
the right foot.  

In August 1976, an X-ray of the right foot revealed a 
fracture of the distal end of the fifth metatarsal, impacted, 
in moderately good position and alignment.  Old joint changes 
through the bones of the tarsus were noted. 

An August 1977 treatment record from the Iowa City VA Medical 
Center reveals that the veteran was referred for evaluation 
of his bilateral foot pain.  Such began in the early 1960's 
and, in 1965, he had left foot triple arthrodesis and in 
1966, he had a right foot triple arthrodesis.  The veteran 
did well following such procedures, but over the prior three 
years, he developed excessive pain in both ankles and the 
mid-tarsal regions of both feet.  He indicated that his feet 
improved since he changed from a job where he was on his feet 
all the time to a desk job.  The veteran stated that the left 
foot bothered him more than his right foot.  The pain became 
more severe when he had been on his feet for more than two 
hours.  The veteran was also troubled with venous stasis 
ulcers and had an open ulcer over his lateral malleolus of 
the left foot for several years.  He also occasionally had 
breakdown over the lateral aspect of his right foot.  

Physical examination showed venous stasis changes of the skin 
of both feet.  He had a three by three centimeter ulcer over 
the lateral aspect of the left ankle and a one by one 
centimeter ulcer over the lateral aspect of the right ankle.  
The veteran had essentially no ankle motion of the left foot 
and no subtalar motion.  He did have minimal good tarsal 
motion with pain.  Examination of the right foot showed five 
degrees of dorsiflexion and 10 degrees of plantar flexion.  
Such was somewhat painful for the veteran.  He had no 
subtalar motion and had pain on tarsal motion.  Review of X-
rays showed severe degenerative arthritis of both ankles with 
fusion of triple arthrodesis of both feet.  

In July 1982 the veteran was again seen at Sartori Memorial 
Hospital.  His chief complaint was a left leg ulcer.  It was 
noted that the veteran had an ulcer on his left ankle for the 
prior four months.  A Discharge Summary reflects that the 
veteran was hospitalized for approximately two weeks from 
July 1982 to August 1982 with diagnoses of stasis ulcer, 
lateral malleolus, left ankle, and, chronic infected 
infrapatellar bursa, left.  X-rays revealed no fracture, 
boney demineralization, and degenerative changes of the 
joint.  He had three operations performed; namely, excision 
of a chronically infected infrapatellar bursa, debridement of 
ulcer of left ankle, and split thickness graft from left 
thigh to left ankle.  

The veteran was hospitalized at Sartori Memorial Hospital for 
approximately two weeks from February 1983 to March 1983 for 
infected stasis ulcers of both feet.  Past history revealed 
that the veteran had triple arthrodesis of the left and right 
ankles.  Ever since such procedures, the circulation of his 
feet and ankles had been poor.  He also had trouble with 
ulcers off and on.  Examination revealed that the veteran had 
stiff ankles due to the arthrodesis.  Skin of the feet and 
ankles was discolored with increased pigmentation and 
dermatitis in certain areas.  There were four ulcers, two on 
each foot on both lateral and medial sides of the foot.  The 
one on the left side on the medial side was quite large and 
excavating.  There was some cellulitis surrounding each 
ulcer.  The impression was bilateral ulcerations of the feet.  
The procedures of split thickness graft to the three ulcers, 
donor site right thigh, and debridement of ulcers were 
performed.  In June 1983, the veteran was admitted to Sartori 
Memorial Hospital for bilateral below the knee amputations.  
It was noted that the veteran reported severely injuring his 
feet when he jumped into a swimming pool as a child.  In 
1964, there was a question of reinjury and he failed to 
improve.  He was diagnosed with disintegrating bones of the 
feet, possibly secondary to childhood injury.  Thereafter, he 
underwent triple arthrodesis of the ankles in the mid-1960's.  
Since then, the veteran had intermittent ulcers on both feet 
and had undergone numerous grafts.  He was diagnosed with 
nonhealing ulcers of the feet bilaterally secondary to bone 
degeneration in the feet, probably due to remote trauma.  

SSA records reflect that the veteran became disabled in 
November 1987 due to a primary diagnosis of below the knee 
bilateral leg amputations and a secondary diagnosis of 
coronary artery disease, post-operative.  A December 1987 
treatment note associated with the SSA records reveals that 
the veteran's stumps in both his legs were somewhat edematous 
and his prostheses hurt him. 

A May 1999 lay statement from W. M. reflects that the veteran 
had bad feet as a child and wore arch supports.  Also as a 
child, he was told that he had degenerating bones in his 
feet.  W. M. indicated that being in the service, with 
excessive running, walking, and climbing, sped up the 
degeneration process.  He indicated that the veteran should 
have never passed his entrance physical with flat feet.  

A May 1999 lay statement from J. B., the veteran's cousin, 
shows that the veteran was first injured in grade school when 
he jumped into a pool.  He hurt both of his feet and saw a 
doctor who, after reviewing X-rays, determined that the 
veteran did not break any bones, but badly bruised his feet.  
J. B. recalled his father saying that the veteran had 
difficulty walking at times.  He indicated that after the 
veteran was discharged, he was having more trouble walking 
than when he entered the service.  It went from bad to worse 
until he had several operations and was now in a wheelchair.  

In October 2001, the veteran testified at his Board hearing 
that he had metal arch supports since age eight.  In 1941, he 
jumped into a swimming pool and hurt both feet badly, but did 
not have them X-rayed.  He was treated by Dr. Samuels with 
custom-made arch supports.  The veteran stated that he felt 
that the bones in his feet were first cracked when he injured 
them jumping into the swimming pool.  He believed that such 
began the process of degeneration.  In 1965, the veteran 
stated that he was pushing a paint cart with his left foot 
when something snapped.  It was discovered that both feet and 
ankles had broken bones and he had triple arthrodesis of both 
ankles which, ultimately, led to his 1983 bilateral below the 
knee amputations.  The veteran testified that his time in the 
Army aggravated his feet and ankle problems.  He further 
stated that while he was in the Army, he was involved in a 
Jeep accident and was taken to an aid station where his legs 
were X-rayed.  The veteran indicated that he never had any 
real consequences after that and it seemed to be all right.  
Also during service, the veteran testified that he was on his 
feet often as a military policeman.  However, he indicated 
that his feet did not bother him during service.  Following 
discharge from the service, the veteran had pain and 
discomfort in his feet and ankles.  

III.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted previously, the presumption that the veteran's 
service medical records are unavailable requires a heightened 
explanation of its findings and a careful consideration of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran contends that he had flat feet and turned in, 
weak ankles prior to his entry into active duty service.  He 
contends that his time in the military aggravated his foot 
and ankle disorders.  Additionally, the veteran testified 
that he was involved in a Jeep accident while serving in 
Korea in May 1953 and injured his feet and ankles.  This 
aggravation and/or injury resulted in the deterioration of 
his feet and ankles, which ultimately resulted in bilateral 
below the knee amputations.  As such, the veteran claims that 
service connection is warranted for such foot and ankle 
disabilities.

The Board initially acknowledges the veteran's contention 
that he had pre-existing foot and ankle disabilities prior to 
entry into service.  However, because his service medical 
records are unavailable, there is no indication that a foot 
or ankle disability was noted on his service entrance 
examination.  Moreover, despite the veteran's and other lay 
statements to the contrary, there is no clear and 
unmistakable evidence demonstrating that a foot or ankle 
disability existed prior to service.  As such, the veteran is 
presumed to have been in sound condition upon entry into 
military service.  Therefore, the inquiry is whether the 
veteran incurred a foot and/or ankle disability while serving 
on active duty.  

Although there is a diagnosis of degenerative joint disease 
of the right and left ankles of record, the veteran is not 
entitled to presumptive service connection because there is 
no medical evidence to confirm that arthritis was manifested 
to a degree of 10 percent within one year of his discharge 
from service.  Specifically, the veteran was discharged from 
active duty in July 1953 and the earliest medical evidence of 
record indicating a diagnosis of arthritis is dated in 1965.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation of arthritis in service.

Importantly, although there are diagnoses of degenerative 
joint disease of the right and left ankles with below the 
knee amputation of each extremity and bilateral pes planus of 
record, there is no competent medical opinion that such 
disabilities are related to a disease or injury during 
service, or are otherwise of service origin.  The Board 
acknowledges the veteran's contention that he injured his 
feet and ankles in a Jeep accident in May 1953 while serving 
in Korea.  There are no service medical records available to 
corroborate such an event; however, even assuming for the 
sake of discussion that the veteran was involved in such an 
injury during service, the record contains no competent 
medical evidence that he has any residual disabilities 
attributable to such in-service injury.  Post-service medical 
records are negative for any reference to service as a cause 
of the veteran's current complaints and reference to probable 
remote trauma at the time of surgery in the mid-1960's did 
not appear to be in regard to service.  

As such, the evidence of a nexus or link between active duty 
service and degenerative joint disease of the right and left 
ankles with below the knee amputation of each and bilateral 
pes planus is limited to the veteran's own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Regrettably, in the absence of medical 
evidence of a causal relationship between the veteran's 
claimed disabilities and service, service connection may not 
be granted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for degenerative joint disease of the 
right and left ankles with below the knee amputation of each 
and bilateral pes planus.  As such, that doctrine is not 
applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for degenerative joint disease of the 
right and left ankles with below the knee amputation of each 
is denied.

Service connection for bilateral pes planus is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


